Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

February 13, 2012

Among

INTERNATIONAL PAPER COMPANY,

The LENDERS Party Hereto

and

UBS AG, STAMFORD BRANCH,

as Administrative Agent

 

 

BNP PARIBAS SECURITIES CORP.

as Syndication Agent

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents

UBS SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

COBANK, ACB,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC. and

RBS SECURITIES INC.

as Joint Lead Arrangers

$1,200,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     14   

SECTION 1.03.

 

Terms Generally

     14   

SECTION 1.04.

 

Accounting Terms and Determinations

     15   

ARTICLE II

THE CREDITS

 

SECTION 2.01.

 

The Commitments

     15   

SECTION 2.02.

 

Loans and Borrowings

     16   

SECTION 2.03.

 

Requests for Borrowing

     16   

SECTION 2.04.

 

[Intentionally Omitted]

     17   

SECTION 2.05.

 

Funding of Borrowings

     17   

SECTION 2.06.

 

Interest Elections

     18   

SECTION 2.07.

 

Termination of Commitments

     19   

SECTION 2.08.

 

Repayment of Loans; Evidence of Debt

     19   

SECTION 2.09.

 

Prepayment of Loans

     20   

SECTION 2.10.

 

Fees

     20   

SECTION 2.11.

 

Interest

     20   

SECTION 2.12.

 

Alternate Rate of Interest

     21   

SECTION 2.13.

 

Increased Costs

     21   

SECTION 2.14.

 

Break Funding Payments

     22   

SECTION 2.15.

 

Taxes

     23   

SECTION 2.16.

 

[Intentionally Omitted]

     24   

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     24   

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

     25   

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

 

Corporate Existence

     26   

SECTION 3.02.

 

Financial Condition

     27   

SECTION 3.03.

 

Litigation

     27   

SECTION 3.04.

 

No Breach

     27   

SECTION 3.05.

 

Corporate Action of the Borrower

     28   

SECTION 3.06.

 

Approvals

     28   

SECTION 3.07.

 

Use of Loans

     28   

SECTION 3.08.

 

ERISA

     28   

SECTION 3.09.

 

Taxes

     28   

SECTION 3.10.

 

Investment Company Act

     28   

SECTION 3.11.

 

Debt Instruments

     28   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.12.

 

Hazardous Materials and Environmental Matters

     29   

SECTION 3.13.

 

Full Disclosure

     29   

SECTION 3.14.

 

Solvency

     29   

SECTION 3.15.

 

Anti-Terrorism Laws

     30   

ARTICLE IV

GUARANTEE

 

SECTION 4.01.

 

Guarantee

     30   

SECTION 4.02.

 

Obligations Unconditional

     31   

SECTION 4.03.

 

Reinstatement

     31   

SECTION 4.04.

 

Subrogation

     32   

SECTION 4.05.

 

Remedies

     32   

SECTION 4.06.

 

Continuing Guarantee

     32   

SECTION 4.07.

 

Release of Guarantors

     32   

SECTION 4.08.

 

Right of Contribution

     32   

SECTION 4.09.

 

Guarantors on the Closing Date

     32   

ARTICLE V

CONDITIONS

 

SECTION 5.01.

 

Closing Date

     33   

ARTICLE VI

COVENANTS OF THE BORROWER

 

SECTION 6.01.

 

Financial Statements

     34   

SECTION 6.02.

 

Litigation

     36   

SECTION 6.03.

 

Corporate Existence, Etc.

     36   

SECTION 6.04.

 

Insurance

     36   

SECTION 6.05.

 

Additional Guarantors

     36   

SECTION 6.06.

 

Prohibition of Fundamental Changes

     37   

SECTION 6.07.

 

Limitation on Liens

     37   

SECTION 6.08.

 

Total Debt to Total Capital Ratio

     39   

SECTION 6.09.

 

Minimum Consolidated Net Worth

     39   

 

-ii-



--------------------------------------------------------------------------------

Page

ARTICLE VII

EVENTS OF DEFAULT

ARTICLE VIII

THE ADMINISTRATIVE AGENT

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01.

 

Notices

     44   

SECTION 9.02.

 

Waivers; Amendments

     45   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     46   

SECTION 9.04.

 

Successors and Assigns

     47   

SECTION 9.05.

 

Survival

     50   

SECTION 9.06.

 

Counterparts; Integration

     50   

SECTION 9.07.

 

Severability

     51   

SECTION 9.08.

 

Right of Set-off

     51   

SECTION 9.09.

 

Governing Law; Jurisdiction; Etc.

     51   

SECTION 9.10.

 

Waiver Of Jury Trial

     52   

SECTION 9.11.

 

Headings

     52   

SECTION 9.12.

 

Treatment of Certain Information; Confidentiality

     52   

SECTION 9.13.

 

USA PATRIOT Act

     53    SCHEDULE I  

Commitments

   SCHEDULE II  

Amortization Payments

   SCHEDULE III  

Debt Instruments

   SCHEDULE IV  

Existing Liens

   Exhibit A  

Form of Assignment and Assumption

   Exhibit B  

Form of Borrowing Request

   Exhibit C  

Form of Interest Election Request

   Exhibit D  

Form of Joinder Agreement

   Exhibit E  

Form of Note

   Exhibit F  

Form of Officer’s Certificate

   Exhibit G  

Form of Solvency Certificate

  

 

-iii-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of February 13, 2012, among
INTERNATIONAL PAPER COMPANY, a New York corporation (as “Borrower”), the Lenders
party hereto, and UBS AG, STAMFORD BRANCH, as Administrative Agent.

WHEREAS, pursuant to the Merger Agreement, Metal Acquisition Inc., a Delaware
corporation and a wholly-owned Subsidiary of the Borrower (“Merger Sub”) will
merge with and into Temple-Inland, Inc., a Delaware corporation (the “Target”),
with the Target surviving the merger as a wholly-owned Subsidiary of the
Borrower (the “Acquisition”);

WHEREAS, to consummate the transactions contemplated by the Merger Agreement, to
fund a portion of the Acquisition consideration and to finance a portion of the
other Transactions, including the payments of fees, commissions and expenses
relating thereto, the Borrower has requested that the Lenders (as hereinafter
defined) make loans to the Borrower in the form of term loans on the Closing
Date in an aggregate principal amount not exceeding $1,200,000,000.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business Material Adverse Effect” means any Effect that, individually
or in the aggregate, has had a material adverse effect on the financial
condition, business, assets or results of operations of the Target and its
Subsidiaries, taken as a whole; provided, however, that no Effects resulting
from the following shall be deemed to constitute an Acquired Business Material
Adverse Effect or shall be taken into account when determining whether an
Acquired Business Material Adverse Effect has occurred or is reasonably likely
to exist: (i) conditions (or changes therein) in any business or industry in
which the Target operates, including changes in, or levels of, commodity prices
or prices of other inputs, products, goods or services, (ii) legal, tax,
economic, political and/or regulatory conditions (or changes therein), including
any conditions (or changes therein) in financial, credit or capital markets,
(iii) any generally applicable change in Law or GAAP or interpretation of any of
the foregoing, (iv) any actions required to be taken pursuant to the Merger
Agreement or taken at the request of the Borrower (with the consent (not to be
unreasonably withheld) of the Arrangers) and any Effect attributable to the
execution or announcement of the Merger Agreement and the Transactions
(including the Acquisition), including any litigation arising therefrom, and any
adverse change in customer, employee, supplier, financing source, stockholder,
joint venture partner or other relationship, including as a result of the
identity of the Borrower, (v) changes in the price of the common stock of the
Target or the trading volume of such common stock, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
changes that are not otherwise excluded from the definition of a “Acquired
Business Material Adverse Effect” may be taken into account), (vi) any failure
by the Target to meet any published analyst estimates or expectations of the
Target’s revenue, earnings or other financial performance or results of
operations for any period, or any failure by the Target to meet its internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations (it being understood that the facts or



--------------------------------------------------------------------------------

occurrences giving rise or contributing to such failure that are not otherwise
excluded from the definition of a “Acquired Business Material Adverse Effect”
may be taken into account), (vii) other than with respect to matters listed in
clause (ix) or (x) below, the status or outcome of, or other developments
relating to or arising in connection with, any item, including any litigation,
investigation or inquiry involving the Target or any of its Subsidiaries or any
Covered Person, in each case that has been disclosed in the Company Disclosure
Letter or in the Company SEC Documents filed prior to the date of the Merger
Agreement and since December 31, 2009 (in the case of Company SEC Documents,
(I) only to the extent reasonably apparent in the Company SEC Documents that
such disclosed item is an event, item or occurrence that relates to a matter
covered by a representation or warranty set forth in Article III of the Merger
Agreement and (II) other than in risk factors or other forward-looking
statements or language in such filings); provided that any worsening of the
status or outcome of any such item from that reasonably apparent from such
disclosure thereof in such Company SEC Documents or in the Company Disclosure
Letter may be taken into account in determining whether there has been a
Acquired Business Material Adverse Effect or there is reasonably likely to be a
Acquired Business Material Adverse Effect, (viii) conditions arising out of acts
of terrorism or sabotage, war (whether or not declared), the commencement,
continuation or escalation of a war or acts of armed hostility, weather
conditions or other natural disasters or force majeure events, including any
material worsening of such conditions threatened or existing as of the date of
the Merger Agreement, (ix) any liabilities related to or arising out of the
discharge, in August, 2011, into the Pearl River from the Target’s paper mill in
Bogalusa, Louisiana and (x) any liabilities pursuant to the case in the United
States District Court for the Northern District of Texas captioned Tepper v.
Temple-Inland Inc., Case 3:11-cv-02088-D (filed August 22, 2011) or arising out
of the matters that are the subject of the foregoing; provided that (A) Effects
referred to in clause (i) may be taken into account in determining whether there
has been a Acquired Business Material Adverse Effect or there is reasonably
likely to be a Acquired Business Material Adverse Effect to the extent such
Effects have a disproportionate adverse effect on the Target and its
Subsidiaries, taken as a whole, in relation to other industry participants and
(B) Effects related to the matters referred to in clauses (ix) and (x) may be
taken into account in determining whether there has been a Acquired Business
Material Adverse Effect or there is reasonably likely to be a Acquired Business
Material Adverse Effect to the extent that such Effects result in or are
reasonably likely to constitute a material deterioration. Unless otherwise
specified, capitalized terms used in this paragraph and not otherwise defined in
this Agreement have the meanings given to such terms in the Merger Agreement.

“Acquisition” has the meaning assigned to such term in the recitals hereto.

“Adjusted LIBO Rate” means, for the Interest Period for any LIBOR Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period. Notwithstanding the foregoing,
in no event will the Adjusted LIBO Rate be less than zero.

“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
Administrative Agent for the Lenders hereunder and any successor pursuant to
Article VIII.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

-2-



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory section.

“Alternate Base Rate” means, for any day, a fluctuating interest rate per annum
in effect from time to time, which rate per annum shall at all times be equal to
the higher of (a) the Base Rate, (b) 0.50% per annum above the Federal Funds
Effective Rate in effect on such day, and (c) 1% per annum above the Adjusted
LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day). Each change in any
interest rate provided for herein based upon the Alternate Base Rate resulting
from a change in the Alternate Base Rate shall take effect at the time of such
change in the Alternate Base Rate.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based upon the long-term debt ratings by S&P and
Moody’s, respectively, applicable on such date to the Index Debt, after giving
effect to the Transactions:

 

         

Applicable Margin

Category

  

Ratings by S&P and Moody’s

  

ABR
Loans

  

LIBOR
Loans

I

   BBB+/Baa1 or higher    12.5    112.5

II

   Above category does not apply and BBB/Baa2 or higher    37.5    137.5

III

   Above categories do not apply and BBB-/Baa3 or higher    62.5    162.5

IV

   Above categories do not apply    112.5    212.5

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the Applicable Margin shall be based on the
higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the Applicable Margin shall be
determined by reference to the category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

 

-3-



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment and, after the
Commitments have terminated or expired, the percentage of the aggregate
principal amount of Loans outstanding represented by such Lender’s Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means UBS Securities LLC, BNP Paribas Securities Corp., CoBank, ACB,
Deutsche Bank Securities Inc., HSBC Securities (USA) Inc. and RBS Securities
Inc., in their capacity as joint lead arrangers in respect of the credit
facility hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Basel III” shall mean:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in June 2011 and December 2010, each as
amended, supplemented or restated; and

(b) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to the documents referenced in clause (a) of this
definition.

“Base Rate” means, for any day, a rate per annum that is equal to the corporate
base rate of interest established by the Administrative Agent from time to time;
each change in the Base Rate shall be effective on the date such change is
effective. The corporate base rate is not necessarily the lowest rate charged by
the Administrative Agent to its customers.

“BNP Affiliates” means Bank of the West and First Hawaiian Bank.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the introductory section.

“Borrower Material Adverse Effect” means a material adverse effect on the
business, operations and financial condition of the Borrower and its
Subsidiaries, taken as a whole.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all LIBOR Loans that have the same Interest Period.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a LIBOR Loan, that is also a day
(other than a Saturday or Sunday) on which commercial banks are open for general
business in London.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan hereunder on the Closing Date in the amount set forth on Schedule I
opposite such Lender’s name. The aggregate amount of Lenders’ Commitments is
$1,200,000,000.

“Commitment Letter” means the commitment letter, dated as July 7, 2011, among
the Borrower, UBS Loan Finance LLC and UBS Securities LLC, as amended as of
July 27, 2011 through Additional Party Joinders among the Borrower, UBS Loan
Finance LLC, UBS Securities LLC and each of the other Arrangers and certain of
their Affiliates, as further amended as of October 14, 2011, and as further
amended, modified or waived from time to time.

“Communications” has the meaning assigned to such term in Section 9.01(b).

 

-5-



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the cost of treasury shares;

provided, however, the foregoing calculation shall not take into account any
(i) impairment of goodwill arising under Accounting Standards Codification 350
regardless of whether such impairment arises prior to or after the date hereof
and (ii) election to value any Indebtedness or other liabilities at “fair
value,” as further described in Section 1.04(a).

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent and the Borrower, that has (a) failed to pay over to the
Administrative Agent or any other Lender any amount required to be paid by it
hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (b)(i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (b), the Borrower and the Administrative Agent
shall agree in writing that such Lender intends, and has all approvals required
to enable it, to continue to perform its obligations as a Lender hereunder;
provided, that a Lender shall not become a Defaulting Lender solely as the
result of (x) the acquisition or maintenance of an ownership interest in such
Lender or a Person controlling such Lender or (y) the exercise of control over a
Lender or a Person controlling such Lender, in the case of each of (x) and (y),
by a Governmental Authority or an instrumentality thereof.

“Dollars” or “$” refers to lawful money of the United States of America.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

 

-6-



--------------------------------------------------------------------------------

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and sub-surface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any taxes imposed on a Foreign Lender or the Administrative Agent
as a result of such Lender’s or the Administrative Agent’s (in the event the
Lender acting as the Administrative Agent is a Foreign Lender) failure to comply
with FATCA, (d) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax
resulting from any law, rule, regulation or other requirement in effect at the
time such Foreign Lender becomes a party to this Agreement, except to the extent
that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.15(a) and (e) any withholding tax
attributable to a Foreign Lender’s failure to comply with Section 2.15(e).

 

-7-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such date (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means (i) the Second Amended and Restated Fee Letter, dated as of
August 11, 2011, among the Borrower, UBS Loan Finance LLC and UBS Securities
LLC, as amended by the Additional Party Joinders among the Borrower, UBS Loan
Finance LLC, UBS Securities LLC and each of the other Arrangers and certain
Affiliates thereof, (ii) the Amended and Restated Administrative Fee Letter,
dated as of July 26, 2011, among the Borrower, UBS Loan Finance LLC and UBS
Securities LLC and (iii) the Additional Party Fee Letters, dated July 27, 2011,
among the Borrower, UBS Loan Finance LLC, UBS Securities LLC and each of the
other Arrangers and certain Affiliates thereof; in each case as further amended,
modified or waived from time to time.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.

“Foreign Lender” means any Lender that is organized under the laws of a Foreign
Jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
Foreign Jurisdiction; provided that a Foreign Subsidiary Holding Company will be
deemed a Foreign Subsidiary.

“Foreign Subsidiary Holding Company” means a foreign subsidiary holding company
as reasonably determined by the Borrower that has not guaranteed any
Indebtedness for borrowed money of the Borrower or any of its Subsidiaries that
is not a Foreign Subsidiary.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

 

-8-



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

“Guarantors” means each Subsidiary that becomes a party to this Agreement after
the Closing Date pursuant to Section 6.05.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or in
respect of any payment made by or on account of the Borrower hereunder.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Index Debt” means senior, unsecured, long-term debt securities of the Borrower
that are not guaranteed by any other Person or subject to any other credit
enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Commitment Lenders” means BNP Paribas, CoBank, ACB, Deutsche Bank AG
New York Branch, HSBC Bank USA, National Association, The Royal Bank of Scotland
PLC and UBS Loan Finance LLC, in their capacities as Initial Lenders under the
Commitment Letter.

“Initial Lenders” means the Initial Commitment Lenders and the BNP Affiliates.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Interest Payment Date” means the Maturity Date and (a) with respect to any ABR
Loan, each Quarterly Date and (b) with respect to any LIBOR Loan, the last day
of each Interest Period therefor and, in the case of any Interest Period for a
LIBOR Loan that is more than three months long, each day prior to the last day
of such Interest Period that occurs at intervals of three months after the first
day of such Interest Period.

“Interest Period” means, for any LIBOR Loan, the period commencing on the date
of such Loan and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter (or, a shorter period or
nine or twelve months if agreed to by all affected Lenders); provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period

 

-9-



--------------------------------------------------------------------------------

shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

“IPISA” means International Paper Investments S.A., a French corporation.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“Kwidzyn” means International Paper - Kwidzyn sp. z o.o., a Polish joint stock
company.

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Celouse et Papiers de Pologne, S.A., a French
corporation.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate appearing on Reuters Page LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (such applicable page, the “Screen”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBOR Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“LIBOR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

-10-



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01 of this Agreement.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Subsidiary” means any Subsidiary of the Borrower (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than ten percent (10%) of
consolidated revenues for such period or (ii) which contributed greater than ten
percent (10%) of Total Assets as of the end of any such fiscal quarter; provided
that, if the aggregate amount of consolidated revenues or Total Assets
attributable to all Subsidiaries that are not Material Subsidiaries exceeds
fifteen percent (15%) of consolidated revenues for any such period or fifteen
percent (15%) of Total Assets as of the end of any such fiscal quarter, the
Borrower (or, in the event the Borrower has failed to do so within ten days
after delivery of the most recent financial statements pursuant to Section 6.01,
the Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

“Maturity Date” means February 13, 2017.

“Merger Agreement” means the Agreement and the Plan of Merger dated as of
September 6, 2011 between the Borrower, Merger Sub and the Target.

“Merger Sub” has the meaning assigned to such term in the recitals hereto.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Notice” has the meaning assigned to such term in Section 9.01(b).

“Obligors” means the Borrower and the Guarantors, if any.

“Other Taxes” means any and all present or future stamp or documentary Taxes, or
any other excise or property Taxes, arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws.”

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12.

 

-11-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or
(ii) Indebtedness of the Borrower, IPISA or International Paper S.A., a French
corporation, that constitutes Indebtedness of such Person due solely to the
pledge, on a non-recourse basis, by such Person of Indebtedness or capital stock
of any Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn
Entity to any other Person or Persons or (iii) Indebtedness of the Borrower or
any Subsidiary incurred to finance the acquisition, construction or development
of Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Closing Date.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” means Regulation S-X under the Securities Exchange Act of 1934,
as the same may be amended or supplemented from time to time.

“Regulations U and X” means, respectively, Regulations U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Required Lenders” means, at any time, Lenders holding at such time in excess of
50% of the aggregate amount of Loans then outstanding; provided that, in
accordance with Section 2.18(c) the Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

 

-12-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Screen” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Borrowing,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, as to any Person, (a) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person and (b) any partnership or other entity in which such Person and/or
one or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50%. “Wholly Owned Subsidiary” means any Subsidiary
of which all of such shares or ownership interests, other than (in the case of a
corporation) directors’ qualifying shares, are owned or controlled by such
Person and/or one or more Wholly Owned Subsidiaries of such Person. As of the
Closing Date, the Subsidiaries of the Borrower include the Subsidiaries of the
Borrower after giving effect to the Acquisition.

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth.”

“Tangible Net Worth” means, as at any time, the sum of the following for the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets of the Borrower and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

 

-13-



--------------------------------------------------------------------------------

“Target” has the meaning assigned to such term in the recitals hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges and similar fees, assessments or withholdings imposed by any
Governmental Authority.

“Total Assets” means, at any time, the total assets of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP.

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Borrower and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

“Transactions” means, collectively, (a) the consummation of the Acquisition;
(b) the execution, delivery and performance of this Agreement and the borrowings
hereunder; (c) the prepayment of certain of Target’s indebtedness under credit
agreements; and (d) the payment of all fees, commissions and expenses in
connection with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

-14-



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (iii) the accounting for operating leases and capital leases
under GAAP as in effect on the date hereof (including, without limitation,
Accounting Standards Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capital Lease Obligations and (iv) the accounting principles with
respect to balance sheet offsetting under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 210) shall
apply for purposes of determining compliance with the provisions of this
Agreement.

(b) Descriptions of Material Variations. The Borrower shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Borrower will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of the Loans may not be reborrowed.

 

-15-



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Minimum Amounts; Limitation on Number of Borrowings. Each Borrowing shall be
in an aggregate amount of $15,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the remaining principal amount of the Loans. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five LIBOR Borrowings outstanding.

(c) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a LIBOR Borrowing, any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.

SECTION 2.03. Requests for Borrowing. To request the borrowing of Loans on the
Closing Date, the Borrower shall deliver a written Borrowing Request signed by
the Borrower to the Administrative Agent not later than 11:00 a.m., New York
City time, two (2) Business Days before the date of the proposed borrowing in
the case of a LIBOR Borrowing and not later than 8:00 a.m., New York City time,
on the Closing Date in the case of an ABR Borrowing. Such Borrowing Request
shall be revocable subject to compensation of each Lender for its loss, cost and
expense attributable to such Borrowing Request in accordance with Section 2.14.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(c); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, the Borrower will be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

-16-



--------------------------------------------------------------------------------

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds by
10:00 a.m., New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from an Initial Lender (and, if such Initial Lender
is a BNP Affiliate, an additional notice from BNP Paribas as Initial Commitment
Lender) prior to the proposed time of the Borrowing on the Closing Date that
such Initial Lender will not make available to the Administrative Agent such
Initial Lender’s share of the requested Borrowing or Borrowings, the
Administrative Agent may assume that each Lender has made its share of the
Borrowing available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption or, in the event that the Administrative Agent
shall have received a notice from a Lender other than an Initial Commitment
Lender that such Lender will not make available its share of the requested
Borrowing, in reliance upon the commitments of the Initial Commitment Lenders
under the Commitment Letter and Section 2.05(c) and (d) below, make available to
the Borrower a corresponding amount. In such event, if a Lender that is an
Initial Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent (in the case of a BNP Affiliate after
giving effect to the obligations of BNP Paribas under Section 2.05(d)), then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

(c) If a Lender that is not an Initial Lender notifies the Administrative Agent
prior to the proposed time of the Borrowing on the Closing Date that such Lender
will not make available to the Administrative Agent such Lender’s share of the
requested Borrowing or Borrowings, or a Lender that is not an Initial Lender
does not so notify the Administrative Agent but also does not in fact make its
share of the applicable Borrowing available to the Administrative Agent, then
each Initial Commitment Lender severally agrees to pay to the Administrative
Agent forthwith on demand such Initial Commitment Lender’s pro rata share (based
on its commitments under the Commitment Letter relative to the commitments of
all Initial Commitment Lenders thereunder) of the unfunded amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate, and Schedule I hereto shall be
amended to reflect the actual amounts funded by the respective Lenders, and, if
applicable, to add any Initial Commitment Lender that is not listed as a Lender
on such Schedule and the actual amount funded by it; it being understood that
such amendment shall not derogate the rights or remedies of the Initial
Commitment Lenders or the Borrower against any Lender that does not fund its
share of the Borrowing.

(d) Notwithstanding anything to the contrary in this Section 2.05, in the event
that any BNP Affiliate gives notice that such BNP Affiliate will not make
available to the Administrative Agent such BNP Affiliate’s share of the
requested Borrowing or Borrowings or if any BNP Affiliate does not in fact make
its share of the applicable Borrowing available to the Administrative Agent, BNP
Paribas, in its capacity as Initial Commitment Lender, severally agrees to pay
to the Administrative Agent or the Borrower, as the case may be, forthwith such
unfunded amount (with interest thereon at the Federal Funds Effective Rate, if
applicable).

 

-17-



--------------------------------------------------------------------------------

SECTION 2.06. Interest Elections.

(a) Elections by the Borrower. The Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a LIBOR Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall deliver a written Interest Election Request signed by the
Borrower to the Administrative Agent not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed conversion to or
continuation as a LIBOR Borrowing and not later than 10:00 a.m., New York City
time, on the date of the proposed conversion to an ABR Borrowing; provided that
an Interest Election Request for a conversion of ABR Borrowings made on the
Closing Date may be delivered at the same time as the Borrowing Request for such
ABR Borrowing for a conversion to LIBOR Borrowings two (2) Business Days later.
Each such Interest Election Request shall be irrevocable; provided that the
Interest Election Request delivered at the same time as the Borrowing Request
for an ABR Borrowing on the Closing Date may be revoked in the event that such
Borrowing Request is revoked in accordance with Section 2.03.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(c).

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a LIBOR Borrowing prior to the
end of the Interest Period therefor, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a LIBOR Borrowing with a 1-month Interest Period. Notwithstanding
any contrary

 

-18-



--------------------------------------------------------------------------------

provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (A) no outstanding
Borrowing may be converted to or continued as a LIBOR Borrowing and (B) unless
repaid, each LIBOR Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period therefor.

SECTION 2.07. Termination of Commitments. The Commitments shall terminate
automatically immediately after the funding of the Loans on the Closing Date.
Termination of the Commitments shall be permanent.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders, on each Quarterly Date, beginning on the last
Business Day of the first full fiscal quarter commencing after the fiscal
quarter during which the Closing Date occurs, and on the Maturity Date, a
principal amount of the Loans, subject to reduction as provided in
Section 2.09(c), equal to the percentage set forth on Schedule II opposite the
applicable Quarterly Date and the Maturity Date of the original aggregate
principal amount of the Loans made on the Closing Date (or, if less, the
aggregate amount of such Loans then outstanding) (in each case together with all
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment).

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first).

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such

 

-19-



--------------------------------------------------------------------------------

Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit E.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the
registered payee named therein (and, if requested by the Lender, its registered
assigns).

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.09; provided that the aggregate amount of each
such partial prepayment shall be an integral multiple of $1,000,000 and not less
than $5,000,000 or such other lower integral multiples and minimum amounts as
may be agreed between the Borrower and the Administrative Agent.

(b) Notices, Etc. Each notice of prepayment shall be given in accordance with
Section 2.08(b) and shall be irrevocable, provided that a notice of full
prepayment of all Loans may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest as required by
Section 2.11, together with any amounts owing to Lenders under Section 2.14, and
shall be made in the manner specified in Section 2.08(b) and 2.09(c).

(c) Application of Prepayments. All prepayments of Loans shall be applied to
reduce scheduled repayments required under Section 2.08(a) in direct
chronological order of such repayments, commencing with the next due scheduled
repayment required under Section 2.08(a).

SECTION 2.10. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) LIBOR Loans. The Loans constituting each LIBOR Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period for
such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal,
interest or premium (if any) on any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
overdue amount, 2% per annum plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.

 

-20-



--------------------------------------------------------------------------------

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year); interest shall in each case be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
such Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that the provisions of
this Section shall not apply to any determination of the Adjusted LIBO Rate or
the LIBO Rate (as the case may be) for the Interest Period for any LIBOR
Borrowing if the applicable LIBO Rate is available on the Screen as contemplated
by the first sentence of the definition of “LIBO Rate.”

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than Indemnified Taxes or Excluded Taxes) affecting this Agreement or
LIBOR Loans made by such Lender; or

 

-21-



--------------------------------------------------------------------------------

(iii) subject the Administrative Agent, any Lender or any other recipient of any
payments hereunder to any Taxes on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any LIBOR Loan to the Borrower (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Person hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Person, in Dollars,
such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail calculations of such amount
or amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Loan of the Borrower on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any LIBOR Loan of the Borrower other than on the last day of an Interest
Period therefor as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.

In the case of a LIBOR Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the

 

-22-



--------------------------------------------------------------------------------

duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBOR Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for deposits from other banks in the eurocurrency market at the commencement of
such period. The Borrower shall not be responsible for losses described in this
Section 2.14 arising more than six (6) months prior to its receipt of notice of
such determination by the respective Lender requesting compensation for such
loss. Such notice, to be effective, shall be accompanied by a calculation of
such losses in reasonable detail. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or other applicable withholding agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the Borrower shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 2.15) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or other applicable withholding agent
shall make such deductions and (iii) such Borrower or other applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the United States of America, or
any treaty to which the United States of America is a party, with respect to
payments under this Agreement by the Borrower shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments by the Borrower to be made without withholding or at a reduced
rate.

 

-23-



--------------------------------------------------------------------------------

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Government Authority. The indemnity under this Section 2.15(f) shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

SECTION 2.16. [Intentionally Omitted].

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15, 2.18(b) and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing shall be made from the Lenders pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on the Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on the Loans then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans

 

-24-



--------------------------------------------------------------------------------

resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13 or 2.14, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.15, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to

 

-25-



--------------------------------------------------------------------------------

the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts payable under Section 2.14 as a result of such assignment), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) if the Lender
being replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Assumption and/or any other documentation necessary to
reflect such replacement by the later of (x) the date on which the assignee
Lender executed and delivered such Assignment and Assumption and/or such other
documentation and (y) the time such Lender receives payment under clause
(ii) above, then the Lender being replaced shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption and/or such other documentation on behalf
of such Lender (provided that the Borrower shall make no representation or
warranty on behalf of such Lender in such Assignment and Assumption and/or such
other documentation) and (iv) in the case of any such assignment resulting from
a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(c) Defaulting Lenders. Notwithstanding any provision of this Agreement
(including Sections 2.17(c) or 2.17(d)) to the contrary, if any Lender becomes a
Defaulting Lender, then the Loans of such Defaulting Lender shall not be
included, and such Defaulting Lender shall not be deemed to be a Lender, in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02); provided that (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently in an adverse manner than other affected Lenders
shall require the consent of such Defaulting Lender and (ii) any amendment or
modification that increases, or extends the maturity of, such Defaulting
Lender’s Loans, or reduces the principal amount of, or rate of interest on, any
Loans made by such Defaulting Lender, shall require the consent of such
Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders as of the Closing Date,
that:

SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Borrower Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

SECTION 3.02. Financial Condition.

(a) The Borrower has heretofore furnished to the Lenders (i) the consolidated
balance sheets of the Borrower and its Consolidated Subsidiaries as at
December 31, 2008, December 31, 2009 and December 31, 2010 and the related
consolidated statements of operations, cash flows and changes in common
shareholders’ equity of the Borrower and its Consolidated Subsidiaries for the
fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010,
in each case with the opinion thereon of Deloitte & Touche LLP, (ii) the
unaudited consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at March 31, 2011, June 30, 2011 and September 30, 2011 and the
related unaudited consolidated statements of operations, cash flows and
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for the
three fiscal quarters ended March 31, 2011, June 30, 2011 and September 30, 2011
(with respect to which the auditors have performed an SAS 100 review), (iii) the
consolidated balance sheets of the Target and its Consolidated Subsidiaries as
at January 3, 2009, January 2, 2010 and January 1, 2011 and the related
consolidated statements of income, cash flows and shareholders’ equity of the
Target and its Consolidated Subsidiaries for the three fiscal years ended on
January 3, 2009, January 2, 2010 and January 1, 2011, with the opinion thereon
of Ernst & Young, and (iv) the unaudited consolidated balance sheets of the
Target and its Consolidated Subsidiaries as at April 2, 2011, July 2, 2011 and
October 1, 2011 and the related consolidated statements of income and cash flows
of the Target and its Consolidated Subsidiaries for the three fiscal quarters
ended April 2, 2011, July 2, 2011 and October 1, 2011 (with respect to which the
auditors shall have performed an SAS 100 review). Such financial statements
fairly present, in all material respects, the consolidated financial condition
of the entities to which they relate as at the dates presented, and the
consolidated results of their operations and cash flows for the periods
presented, all in accordance with GAAP (except, in the case of clauses (ii) and
(iv), for normal year-end audit adjustments and/or absence of full footnote
disclosures); provided that this representation with respect to the financial
statements of the Target is made to the best of the Borrower’s knowledge.
Neither the Borrower nor any of its Material Subsidiaries had on said dates any
material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates, provided that this representation with respect to the
Target and its Subsidiaries, to the extent that any of those entities are
Material Subsidiaries, is made to the best of the Borrower’s knowledge. Since
December 31, 2010, there has been no event or condition that could result in a
Borrower Material Adverse Effect.

(b) The Borrower has heretofore delivered to the Lenders, the Borrower’s
(i) unaudited pro forma condensed statement of operations for the fiscal year
ended December 31, 2010, (ii) unaudited pro forma condensed balance sheet as of
September 30, 2011 and (iii) unaudited pro forma condensed statement of
operations for the nine months ended on September 30, 2011, in each case after
giving effect to the Transactions as if they had occurred on the last day of
such period in the case of the balance sheet and as of the beginning of such
period in the case of the statement of operations. Such pro forma financial
statements have been prepared in a manner consistent with Regulation S-X (and in
the case of pro forma financial statements for the period ended September 30,
2011, as if Regulation S-X was applicable to such financial statements).

SECTION 3.03. Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Borrower) threatened against the Borrower and/or any of its Material
Subsidiaries will not, in the opinion of the General Counsel of the Borrower,
result in imposition of liability or assessment against (including seizure of)
property that would result in a Borrower Material Adverse Effect.

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof

 

-27-



--------------------------------------------------------------------------------

will conflict with or result in a breach of, or require any consent under, the
charter or by-laws of the Borrower or any of its Subsidiaries, or any applicable
law or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any material agreement or instrument to which the Borrower or any
of its Subsidiaries is a party or by which any of them is bound or to which any
of them is subject, or constitute a default under any such agreement or
instrument, other than immaterial conflicts under contractual obligations.

SECTION 3.05. Corporate Action of the Borrower. The Borrower has all necessary
corporate power and authority to execute, deliver and perform its obligations
under this Agreement; the execution, delivery and performance by the Borrower of
this Agreement has been duly authorized by all necessary corporate action on its
part; and this Agreement has been duly and validly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Borrower of this Agreement or for the
validity or enforceability thereof.

SECTION 3.07. Use of Loans. The Borrower will use the proceeds of the Loans
solely to finance the Acquisition and pay fees, commissions and expenses in
connection with the Transactions. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock. No part of the proceeds of any
Loan hereunder will be used for any purpose that will result in a violation of
Regulations U and X.

SECTION 3.08. ERISA. The Borrower and the ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

SECTION 3.09. Taxes. United States Federal income tax returns of the Borrower
have been examined and closed through the fiscal year of the Borrower ended
December 31, 2000. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns required to
be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except for those being contested in good faith and for which adequate reserves
have been established in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Material Subsidiaries in respect
of taxes and other governmental charges are, in the opinion of the Borrower,
adequate. If the Borrower is a member of an affiliated group of corporations
filing consolidated returns for United States Federal income tax purposes, it is
the “common parent” of such group.

SECTION 3.10. Investment Company Act. The Borrower is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11. Debt Instruments. Schedule III is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Material

 

-28-



--------------------------------------------------------------------------------

Subsidiaries the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $150,000,000 and the aggregate principal or face amount
outstanding as of the date of this Agreement (or, in the case of revolving
credit facilities, the total commitments thereunder as of the date of this
Agreement) is correctly described in Schedule III.

SECTION 3.12. Hazardous Materials and Environmental Matters. Except as would not
reasonably be expected to result in a Borrower Material Adverse Effect:

(a) the Borrower and each of its Material Subsidiaries have obtained all
permits, licenses and other authorizations (“Permits”) required under all
applicable Environmental Laws for their respective operations, businesses and
assets, and such Permits are in full force and effect and the Borrower and each
of its Material Subsidiaries are in compliance with the terms and conditions of
all such Permits;

(b) the Borrower and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(c) neither the Borrower nor any of its Material Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Borrower or any
of its Material Subsidiaries have knowledge that any such notice will be
received or is being threatened;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Borrower or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;

(e) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Borrower or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(f) neither the Borrower nor any of its Material Subsidiaries has contractually
assumed or undertaken responsibility for any liability or obligation of any
Person arising under or relating to any Environmental Laws.

SECTION 3.13. Full Disclosure. The Borrower has heretofore furnished to each of
the Lenders a true copy of the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010 (the “Annual Report”), as filed by the
Borrower with the Securities and Exchange Commission. The annual, quarterly and
other periodic reports filed by the Borrower with the Securities and Exchange
Commission after December 31, 2010 and on or prior to the Closing Date, taken as
a whole do not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 3.14. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of the Loans
and after giving effect to the application of the proceeds of the Loans, (a) the
fair value of the properties of the Borrower (on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
(on a consolidated basis with its

 

-29-



--------------------------------------------------------------------------------

Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower (on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured during a period from the
Closing Date through the date that is 90 days after the Maturity Date; and
(d) the Borrower (on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.15. Anti-Terrorism Laws.

(a) Neither the Borrower nor any of its Material Subsidiaries (i) has violated
or is in violation of Anti-Terrorism Laws or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in the “Forty Recommendations” and “Nine Special Recommendations” published by
the Organisation for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering.

(b) Neither the Borrower nor any of its Material Subsidiaries is an Embargoed
Person.

(c) Neither the Borrower nor any of its Material Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

ARTICLE IV

GUARANTEE

SECTION 4.01. Guarantee. The Guarantors hereby jointly and severally guarantee
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code, regardless of whether allowed or allowable in such proceeding) on the
Loans made by the Lenders to, and the promissory notes held by the Lenders
pursuant to Section 2.08(f) of, the Borrower and all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by the Borrower under this Agreement, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally further agree that if the Borrower shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, each of the Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
guarantee of payment and not of collection.

 

-30-



--------------------------------------------------------------------------------

SECTION 4.02. Obligations Unconditional. The obligations of each of the
Guarantors under Section 4.01 are absolute and unconditional irrespective of the
value, genuineness, validity, regularity, legality or enforceability of the
obligations of the Borrower under this Agreement or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(including any immunity, sovereign or otherwise, to which the Borrower may be
entitled), it being the intent of this Section that the obligations of each of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantors hereunder:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be amended,
done or omitted;

(iii) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;

(iv) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(v) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

(vi) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(vii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 4.03. Reinstatement. The obligations of each of the Guarantors under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and each of the Guarantors agrees that
it will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration.

 

-31-



--------------------------------------------------------------------------------

SECTION 4.04. Subrogation. Each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code, as now or hereafter in effect) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IV and further agrees that for the benefit of each of its creditors
(including each Lender and the Administrative Agent) that any such payment by it
of the Guaranteed Obligations of the Borrower shall constitute a contribution of
capital by each of the Guarantors to the Borrower or, if evidenced by an
instrument in form and substance (and containing terms of subordination)
satisfactory to the Required Lenders, indebtedness subordinated in right of
payment to the principal of and interest (including post-petition interest) on
the Loans owing by the Borrower.

SECTION 4.05. Remedies. Each of the Guarantors agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by each of the Guarantors for purposes of said
Section 4.01.

SECTION 4.06. Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 4.07. Release of Guarantors. If, (a) in compliance with the terms and
provisions of this Agreement, all or substantially all of the equity interests
of any Guarantor are sold or otherwise transferred to a Person or Persons, none
of which is the Borrower or a Subsidiary or (b) a Guarantor ceases to be a
guarantor of any other Indebtedness of the Borrower for borrowed money in an
aggregate amount equal to or in excess of $100,000,000, then such Guarantor
shall, upon the consummation of such sale, transfer or termination of guarantor
status under such other Indebtedness, be automatically released from its
obligations under this Agreement (including under Section 9.03 hereof). At the
request of the Borrower, the Administrative Agent shall execute such documents
as are necessary to evidence any release pursuant to this Section 4.07, so long
as the Borrower shall have provided the Administrative Agent such certifications
or documents as the Administrative Agent shall reasonably request in order to
demonstrate compliance with this Agreement.

SECTION 4.08. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4.04. The provisions of
this Section 4.08 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 4.09. Guarantors on the Closing Date. As of the Closing Date there are
no Guarantors under this Agreement. After the Closing Date, Subsidiaries of the
Borrower shall become Guarantors to the extent required under, and in accordance
with, Section 6.05.

 

-32-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

SECTION 5.01. Closing Date. The obligations of the Lenders to make Loans
hereunder shall be subject to satisfaction of each of the following conditions,
or waiver of such conditions in accordance with Section 9.02:

(a) The Administrative Agent shall have received each of the following
documents:

(i) Executed Counterparts. From the Borrower, a counterpart of this Agreement.

(ii) Opinion of Counsel to the Borrower. A favorable written opinion of
(i) Debevoise & Plimpton LLP, special counsel for the Borrower, and (ii) Marla
F. Adair, Chief Counsel – Global Corporate Governance, Treasury & Tax, in each
case, in forms agreed with the Administrative Agent and provided to the Lenders
prior to the Closing Date (and the Borrower hereby instructs such counsel to
deliver such opinions to the Lenders and the Administrative Agent).

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the authorization
of the borrowings hereunder by the Borrower, each of which shall be reasonably
satisfactory to the Arrangers in form and substance.

(iv) Officer’s Certificate; Solvency Certificate. A certificate, dated the
Closing Date and signed by the Chief Executive Officer or Chief Financial
Officer or another senior financial officer of the Borrower, in the form of
Exhibit F, and a Solvency Certificate, dated the Closing Date and signed by the
Chief Financial Officer of the Borrower or another senior financial officer of
the Borrower, in the form of Exhibit G with appropriate insertions and
attachments.

(v) Funds Flow Memorandum. A memorandum setting forth the sources and uses of
funds on the Closing Date in connection with the Transactions, which memorandum
shall be consistent with this Agreement.

(b) Acquisition. The Acquisition shall be consummated concurrently with the
funding of the Loans on the Closing Date substantially in accordance with the
Merger Agreement, without any waiver or amendment thereof, or consent
thereunder, that is materially adverse to the Lenders unless consented to by the
Administrative Agent and the Arrangers (which consent shall not be unreasonably
withheld or delayed).

(c) Financial Statements. The Arrangers shall have received the financial
statements referenced in Section 3.02. The pro forma financial statements
referenced in Section 3.02(b) shall have been prepared in a manner consistent
with Regulation S-X (and in the case of pro forma financial statements for a
period not corresponding to a fiscal year, as if Regulation S-X was applicable
to such financial statements).

 

-33-



--------------------------------------------------------------------------------

(d) Patriot Act. To the extent requested in writing at least 10 days prior to
the Closing Date, the Lenders and the Administrative Agent shall have timely
received the information required under Section 9.13.

(e) Fees. The Arrangers, the Lenders and the Administrative Agent shall have
received all their fees as set forth in the Fee Letter or herein, and all
expenses to be paid or reimbursed to the Arrangers, the Lenders and the
Administrative Agent (including all reasonable and out-of-pocket costs and
expenses (including legal fees and expenses of Cahill Gordon & Reindel LLP and
the fees and expenses of appraisers, consultants and other advisors) that have
been invoiced at least 3 Business Days prior to the Closing Date) shall have
been paid. Any reimbursement pursuant hereto shall be without duplication of any
reimbursement to the Lenders, the Arrangers or the Administrative Agent and
their respective affiliates under any other agreements.

(f) No Closing Date Material Adverse Effect. (i) Since December 31, 2010, no
Effects (as defined in the Merger Agreement) shall have occurred which have had
or would reasonably be expected to have, individually or in the aggregate, a
Borrower Material Adverse Effect and (ii) since January 1, 2011, no Effects (as
defined in the Merger Agreement) shall have occurred which have had or would
reasonably be expected to have, individually or in the aggregate, an Acquired
Business Material Adverse Effect.

(g) Representations and Warranties. The representations and warranties in
Sections 3.01, 3.05, 3.07 (but only with respect to Federal reserve margin
regulations), 3.10 and 3.15 (but only with respect to the Patriot Act) and the
representations made by the Target in the Merger Agreement that are material to
the interests of the Lenders, but only to the extent that the Borrower has the
right to terminate its obligations under the Merger Agreement or to decline to
consummate the Merger, as a result of a breach of such representations in the
Merger Agreement, shall be (i) in the case of representations and warranties
qualified by “materiality,” “Borrower Material Adverse Effect,” “Acquired
Business Material Adverse Effect” or similar language, true and correct in all
respects and (ii) in the case of all other representations and warranties, true
and correct in all material respects.

(h) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

ARTICLE VI

COVENANTS OF THE BORROWER

The Borrower agrees that, on or after the Closing Date and until payment in full
of all Loans hereunder, all accrued interest thereon and all other amounts due
and payable by any Obligor hereunder:

Part A. Affirmative Covenants.

SECTION 6.01. Financial Statements. The Borrower shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, consolidated
statements of earnings and cash flow of the Borrower and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related

 

-34-



--------------------------------------------------------------------------------

consolidated balance sheet as at the end of such period, setting forth in each
case in comparative form the corresponding consolidated figures for the
corresponding period in the preceding fiscal year, accompanied by a certificate
of a senior financial officer of the Borrower, which certificate shall state
that said financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries on a consolidated basis as of and for
the periods presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, consolidated statements of earnings, cash flows and
common shareholders’ equity of the Borrower and its Consolidated Subsidiaries
for such year and the related consolidated balance sheet as at the end of such
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
unqualified opinion thereon of Deloitte & Touche LLP or any other independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
at the end of, and for, such fiscal year;

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Borrower shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section;

(e) promptly after the Borrower knows or has reason to know that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Borrower has taken and proposes to take with respect
thereto;

(f) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Borrower becoming aware of any other development that
results in, or could reasonably be expected to result in, a Borrower Material
Adverse Effect; and

(g) from time to time such other information regarding the business, affairs or
financial condition of the Borrower or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request (on its own behalf or on behalf of any Lender).

The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Borrower (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Borrower has taken and proposes to take with respect thereto)
and (ii) setting forth in reasonable detail the computations necessary to
determine whether the Borrower is in compliance with Sections 6.08 and 6.09 as
of the end of the respective quarterly fiscal period or fiscal year.

 

-35-



--------------------------------------------------------------------------------

Information required to be delivered pursuant to this Section (other than the
certificate described in the preceding paragraph) shall be deemed to have been
delivered in accordance with this Section on the date on which the Borrower
notifies the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet, at www.sec.gov or at another website
identified by the Borrower in a notice to the Administrative Agent and
accessible by the Lenders without charge.

SECTION 6.02. Litigation. The Borrower will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Borrower or any of its Material Subsidiaries, except any proceeding which,
if adversely determined, would not have a Borrower Material Adverse Effect.

SECTION 6.03. Corporate Existence, Etc.

(a) The Borrower will, and will cause each of its Material Subsidiaries to,
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section shall prohibit
any transaction expressly permitted under Section 6.06); comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
would reasonably be expected to result in a Borrower Material Adverse Effect;
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property prior to the
date on which material penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; maintain all of its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted; provided,
however, that the Borrower or any Subsidiary of the Borrower may discontinue the
maintenance of a property if such discontinuance is, in the opinion of the
Borrower, desirable in the conduct of its business and is not likely to have a
Borrower Material Adverse Effect; keep proper books of record and account in
which entries are made of all dealings and transactions in relation to its
business and activities; and upon reasonable advance notice, permit
representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by such Lender or the
Administrative Agent.

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Borrower Material Adverse Effect.

SECTION 6.04. Insurance. The Borrower will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05. Additional Guarantors. The Borrower will cause each Subsidiary
(other than a Foreign Subsidiary) that guarantees any Indebtedness of the
Borrower for borrowed money in an aggregate amount equal to or in excess of
$100,000,000, to execute and deliver to the Administrative Agent a Joinder
Agreement not later than 30 days after such Subsidiary provides such a guarantee
and upon execution and delivery of such a Joinder Agreement, such Subsidiary
shall become a party to this Agreement as a Guarantor and shall be as fully a
party hereto as if such Guarantor were an original signor hereto.

 

-36-



--------------------------------------------------------------------------------

Part B. Negative Covenants.

SECTION 6.06. Prohibition of Fundamental Changes. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business or assets, whether now
owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business). Notwithstanding the foregoing
provisions of this Section:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into:
(i) the Borrower if the Borrower shall be the continuing or surviving
corporation, (ii) any other Subsidiary or (iii) any other Person if the
surviving Person is a Subsidiary of the Borrower;

(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Subsidiary of the Borrower;

(c) the Borrower may merge or consolidate with any other Person if the surviving
Person is the Borrower;

(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(e) in addition to the dispositions permitted pursuant to clauses (a) through
(d) of this Section and dispositions not otherwise restricted by this
Section 6.06 (which for the avoidance of doubt shall include sales or transfers
of accounts receivable and related rights and assets by and to Red Bird
Receivables LLC and those certain Subsidiaries which are part of the Borrower’s
European account receivable securitization program in the ordinary course of
business), the Borrower or any Subsidiary of the Borrower may sell or otherwise
dispose of any other assets (including by merger or consolidation) if, after
giving effect to any such sale or disposition, the book value (determined at the
time of sale or disposition) of such assets, together with the aggregate book
value of all other assets sold or disposed of under this Section 6.06(e) since
December 31, 2010 (assuming this Section 6.06 had been in effect since
December 31, 2010), does not exceed 20% of Total Assets at December 31, 2010.

SECTION 6.07. Limitation on Liens. The Borrower will not, nor will it permit any
of its Material Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Borrower or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

 

-37-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(c) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Borrower on or
after the date of this Agreement, provided that such Liens are in existence at
the time the respective Persons become Subsidiaries of the Borrower and were not
created in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Borrower or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;
provided further that no such Lien shall extend to or cover any property of the
Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon; and provided further, that the principal
amount of Indebtedness secured by any such Lien shall at no time exceed 95% of
the fair market value (as determined in good faith by a senior financial officer
of the Borrower) of the respective property at the time it was acquired (by
purchase, construction or otherwise);

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project Assets; provided that (x) such
Indebtedness is non-recourse to any other assets; (y) the aggregate principal
amount of Indebtedness secured by Liens permitted by this paragraph (h) may at
no time exceed $200,000,000; and (z) such Liens attach to such Project Assets
within two years after the initial acquisition or completion of construction or
development of such Project Assets;

(i) Liens upon real and/or personal property of the Borrower or any Material
Subsidiary of the Borrower in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

 

-38-



--------------------------------------------------------------------------------

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule IV;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Borrower or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.08. Total Debt to Total Capital Ratio. The Borrower will not at any
time permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.09. Minimum Consolidated Net Worth. The Borrower will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur on or after the Closing Date and be continuing after the Closing Date:

(a) The Borrower shall default in the payment when due of any principal of any
Loan; or the Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project

 

-39-



--------------------------------------------------------------------------------

Indebtedness or (iii) Indebtedness owed by any Material Subsidiary to the
Borrower) of the Borrower or any of its Material Subsidiaries aggregating
$200,000,000 or more shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be prepaid
in full (whether by redemption, purchase or otherwise), prior to its stated
maturity; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by any Obligor, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made or furnished; or

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 6.06, 6.07, 6.08 or 6.09; or any Obligor shall default in
the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of thirty days after notice
thereof to such Obligor (through notification to the Borrower) by the
Administrative Agent or any Lender (through the Administrative Agent); or

(e) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 90 or more days; or an order for relief against the
Borrower or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Borrower and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Borrower or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

 

-40-



--------------------------------------------------------------------------------

(i) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Borrower Material Adverse Effect; or

(j) Any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended, it being agreed that an
employee of the Borrower or any Consolidated Subsidiary for whom shares are held
under an employee stock ownership, employee retirement, employee savings or
similar plan and whose shares are voted in accordance with the instructions of
such employee shall not be a member of a group of persons within the meaning of
said Section 13 or 14 solely because such employee’s shares are held by a
trustee under said plan) shall acquire, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act, as amended) of 35% or more of the
outstanding shares of stock of the Borrower having by the terms thereof ordinary
voting power to elect (whether immediately or ultimately) a majority of the
board of directors of the Borrower (irrespective of whether or not at the time
stock of any other class or classes of stock of the Borrower shall have or might
have voting power by reason of the happening of any contingency); or

(k) During any period of 24 consecutive calendar months, a majority of the board
of directors of the Borrower shall no longer be composed of individuals (i) who
were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of November 16, 2011 between the Borrower and The Bank of New
York Mellon, as trustee, as such Supplemental Indenture is in effect on such
date) shall occur; or

(m) Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or any
Guarantor shall repudiate or deny any portion of its liability or obligation for
the obligations of the Borrower hereunder or any of the Guaranteed Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, the
Administrative Agent may and, upon request of the Required Lenders shall, by
notice to the Borrower, declare the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) to be forthwith due
and payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor; and (2) in the case of the occurrence
of an Event of Default referred to in clause (f) or (g) of this Article VII with
respect to any Obligor, the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each
Obligor.

 

-41-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Administrative Agent shall not be required to take any action that, in
its judgment or the judgment of its counsel, may expose the Administrative Agent
to liability or that is contrary to this Agreement or applicable Requirements of
Law, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

 

-42-



--------------------------------------------------------------------------------

Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor, subject to the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), provided that the Borrower’s
consent shall not be required if an Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent shall, on behalf of the Lenders, appoint a successor
Administrative Agent, subject to the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), provided that the Borrower’s
consent shall not be required if an Event of Default has occurred and is
continuing. If the Administrative Agent notifies the Borrower that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

In the event that the Administrative Agent shall become a Defaulting Lender it
shall cooperate in good faith with efforts initiated by the Borrower, if any, to
replace it with a successor Administrative Agent that is satisfactory to the
Required Lenders and the Borrower (including resigning in connection with such
replacement).

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-43-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i) if to the Borrower or to any Guarantor, to the Borrower at Office of the
Treasurer, International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197
(Telecopy No. (901) 419-4539; Telephone No. (901) 419-4740); with a copy to the
Office of the General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy
No. (901) 214-0647; Telephone No. (901) 419-3817);

(ii) if to the Administrative Agent, to Banking Products Services, UBS AG,
Stamford Branch, 677 Washington Boulevard, Stamford, CT 06901; (Email:
DL-UBSAgency@ubs.com; Facsimile No. (203) 719-4176; Telephone No.
(203) 719-4330); and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(b) Platform. Each Obligor further agrees that Administrative Agent may make all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement , including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (collectively, the
“Communications”) available to the Lenders by posting the Communications on
Syndtrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Obligors, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such Person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if

 

-44-



--------------------------------------------------------------------------------

requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

(c) Public/Private. Each Obligor hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Borrower clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Borrower represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Borrower or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Borrower,
its Affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI (“Private Sider Communications”).
Accordingly, each Lender agrees that it will designate at least one individual
to receive Private Sider Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent from time to time of such
Lender’s designee’s e-mail address to which notice of the availability of
Private Sider Communications may be sent by electronic transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02.Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

-45-



--------------------------------------------------------------------------------

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by (x) the Borrower, (y) in the case of a waiver, amendment or
modification of Article IV, each other Obligor (if any) and (z) the Required
Lenders or the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall

(i) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(ii) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, without the written consent of each Lender
affected thereby,

(iii) alter the manner in which payments or prepayments of principal, interest
or other amounts hereunder, shall be applied as among the Lenders or Types of
Loans, without the written consent of each Lender affected thereby,

(iv) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Section 4.07) or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” without the written consent of each
Lender or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP (in addition to one local counsel per
jurisdiction) for the Administrative Agent and the Arrangers, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any proposed or effective amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Arrangers or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all

 

-46-



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
under or from any property or facility owned or operated by the Borrower or any
of its Subsidiaries, or any liability arising under any Environmental Law
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any other Indemnitee that is a Related Party of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent and the Arrangers
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent and the Arrangers such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent and the Arrangers, as applicable, in their respective
capacities as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the Arrangers, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arrangers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-47-



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof), provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default referred to
in clause (a), (e), (f) or (g) of Article VII has occurred and is continuing,
any other assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of and subject to the obligations of Sections 2.13, 2.14, 2.15, 9.03
and 9.12). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

-48-



--------------------------------------------------------------------------------

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Obligors, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the principal
and interest owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Obligors, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Obligors and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Obligors, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b), that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of and subject to the
obligations under Sections 2.13, 2.14, and 2.15 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. Notwithstanding anything in this paragraph to the contrary,
any bank that is a member of the Farm Credit System that (a) has purchased a
participation from CoBank, ACB in the minimum amount of $10,000,000 on or after
the Closing Date, (b) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by CoBank,
ACB as being entitled to be accorded the rights of a voting participant
hereunder (any bank that is a member of the Farm Credit System so designated
being called a “Voting Participant”) and (c) receives prior written consent of
the Borrower and the Administrative Agent to become a Voting Participant, shall
be entitled to vote (and the voting rights of CoBank, ACB shall be
correspondingly reduced), on a dollar-for-dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of assignee as set forth in Exhibit A hereto and (ii) state the Dollar
amount of the participation purchased. The Borrower and the Administrative Agent
shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph.

 

-49-



--------------------------------------------------------------------------------

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13, or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Obligors, to comply with Section 2.15(e) as though it were a Lender (it being
understood that the documentation required under Section 2.15 shall be delivered
to the participating Lender). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or its other obligations under any this Agreement) except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and, to the extent the
Participant Register is shown to any other party hereto, such party hereto shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof; provided that (i) the Commitment
Letter and Fee Letter shall survive until all of the Loans requested to be
borrowed by the Borrower pursuant to Section 2.03 have been funded and (ii) the
provisions of the Commitment Letter and the Fee Letter that survive the
expiration or termination of the Commitment Letter (as set forth in the last
paragraph of the Commitment Letter) shall survive in accordance with the terms
of the Commitment

 

-50-



--------------------------------------------------------------------------------

Letter and shall not be superseded by this Agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York; provided that whether the
conditions set forth in Sections 5.01(f) and (g) (with respect to
representations made by the Target in the Merger Agreement) have been satisfied
shall be determined under the laws of the State of Delaware.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

-51-



--------------------------------------------------------------------------------

SECTION 9.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority or self-regulatory body, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this paragraph, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this paragraph, “Information” means
all information received from any Obligor relating to the Borrower or any of its
Subsidiaries (or their business) or obtained by the Administrative Agent or any
Lender from a review of the books and records of the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Obligor; provided that, in the case of information received
from an Obligor after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to

 

-52-



--------------------------------------------------------------------------------

maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding any other provision of this
Agreement or any Assignment and Assumption, the provisions of this
Section 9.12(b) shall survive with respect to each Agent and Lender until the
second anniversary of such Agent or Lender ceasing to be an Agent of a Lender,
respectively, whether by assigment or by repayment of the Loans.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify each Obligor that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Obligor. If requested in writing at least ten days prior to the
Closing Date, this information must be delivered to the Lenders and the
Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

[Signature Pages Follow]

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ Errol A Harris

  Name:   Errol A Harris   Title:   Vice President & Treasurer

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,

NEW YORK BRANCH as a Lender

By:  

/s/ Michael D’Anna

  Name:   Michael D’Anna   Title:   Executive Director By:  

/s/ Paul A. Rodríguez

  Name:   Paul A. Rodríguez   Title:   Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF THE WEST, as a Lender By:  

/s/ Sidney Jordan

  Name:   Sidney Jordan   Title:   Vice President If second signature is
necessary By:  

 

  Name:     Title:  

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CoBank ACB, as a Lender By:  

/s/ Michael Tousignant

  Name:   Michael Tousignant   Title:   Vice President If second signature is
necessary By:  

 

  Name:     Title:  

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Crédit Agricole Corporate & Investment Bank, as a Lender   By:  

/s/ Michael Madnick

    Name:   Michael Madnick     Title:   Managing Director   If second signature
is necessary   By:  

/s/ Yuri Muzichenko

    Name:   Yuri Muzichenko     Title:   Director

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as a Lender

By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President If second signature is necessary
By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

First Hawaiian Bank, as a Lender By:  

/s/ Dawn Hofmann

  Name:   Dawn Hofmann   Title:   Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HSBC Bank USA, NA, as a Lender   By:  

/s/ Santiago Riviere

    Name:   Santiago Riviere     Title:   Vice President – Corporate Banking
Group If second signature is necessary   By:  

 

    Name:       Title:    

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Mizuho Corporate Bank, Ltd., as a Lender By:  

/s/ Raymond Ventura

 

Name: Raymond Ventura

Title: Deputy General Manager

If second signature is necessary By:  

 

  Name:   Title:

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Nordea Bank Finland Plc, acting through its New York and Cayman Islands
Branches, as a Lender By:  

/s/ Leena Parker

  Name: Leena Parker   Title: First Vice President By:  

/s/ Henrik Steffensen

  Name: Henrik Steffensen   Title: Executive Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PNC Bank, National Association, as a Lender By:  

/s/ Robert M. Martin

  Name: Robert M. Martin   Title: Senior Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Regions Bank, as a Lender By:  

/s/ Bryan W. Ford

  Name: Bryan W. Ford   Title: Senior Vice President

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ L. Peter Yetman

  Name: L. Peter Yetman   Title: Director

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director If second signature is necessary
By:  

 

  Name:   Title:

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: BNP PARIBAS, as Initial Commitment Lender By:  

/s/ Christopher Sked

  Name: Christopher Sked   Title: Director By:  

/s/ Renaud-Franck Falce

  Name: Renaud-Franck Falce   Title: Managing Director

[Signature Page to International Paper/UBS Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Name of Lender

   Commitment  

Banco Bilbao Vizcaya Argentaria S.A. New York Branch

   $ 62,500,000   

Bank of the West

   $ 58,125,000   

CoBank, ACB

   $ 360,000,000   

Credit Agricole Corporate & Investment Bank

   $ 62,500,000   

Deutsche Bank AG Cayman Islands Branch

   $ 77,500,000   

First Hawaiian Bank

   $ 19,375,000   

HSBC Bank USA, National Association

   $ 77,500,000   

Mizuho Corporate Bank, Ltd.

   $ 75,000,000   

Nordea Bank Finland Plc, acting through its New York and Cayman Islands Branches

   $ 40,000,000   

PNC Bank, National Association

   $ 40,000,000   

Regions Bank

   $ 62,500,000   

The Royal Bank of Scotland plc

   $ 77,500,000   

Sumitomo Mitsui Banking Corporation

   $ 110,000,000   

UBS Loan Finance LLC

   $ 77,500,000      

 

 

 

Total

   $ 1,200,000,000      

 

 

 

 

-1-



--------------------------------------------------------------------------------

SCHEDULE II

Amortization Table

 

Quarterly Date Closest To:    Percentage:

June 30, 2012

   1.25%

September 30, 2012

   1.25%

December 31, 2012

   1.25%

March 31, 2013

   1.25%

June 30, 2013

     2.5%

September 30, 2013

     2.5%

December 31, 2013

     2.5%

March 31, 2014

     2.5%

June 30, 2014

     2.5%

September 30, 2014

     2.5%

December 31, 2014

     2.5%

March 31, 2015

     2.5%

June 30, 2015

     2.5%

September 30, 2015

     2.5%

December 31, 2015

     2.5%

March 31, 2016

     2.5%

June 30, 2016

     2.5%

September 30, 2016

     2.5%

December 31, 2016

     2.5% Maturity Date    57.5% (or, if less, all unpaid aggregate principal
amounts of any outstanding Loans).

 

-1-



--------------------------------------------------------------------------------

SCHEDULE III

Debt Instruments

 

       Debt Instrument   

Amount

Outstanding or

Commitment

Amount

     Indentures and Related Notes    1.      Indenture, dated as of April 12,
1999, between International Paper Company and The Bank of New York, as Trustee
(the “1999 Indenture”).    2.      Supplemental Indenture to the 1999 Indenture,
dated as of March 19, 2003, between International Paper Company and The Bank of
New York, as Trustee (the “March 2003 Supplement”).    3.      5.30% Notes due
2015 of International Paper Company in an aggregate principal amount of $700
million issued pursuant to the 1999 Indenture as supplemented by the March 2003
Supplement.    Amount Outstanding: $395,921,000 4.      Supplemental Indenture
to the 1999 Indenture, dated as of March 18, 2004, between International Paper
Company and The Bank of New York, as Trustee (the “2004 Supplement”).    5.     
5.25% Notes due 2016 of International Paper Company in an aggregate principal
amount of $400 million issued pursuant to the 1999 Indenture as supplemented by
the 2004 Supplement.    Amount Outstanding: $261,485,000 6.      Supplemental
Indenture to the 1999 Indenture, dated as of June 4, 2008, between International
Paper Company and The Bank of New York, as Trustee (the “2008 Supplement”).   
7.      7.40% Notes due 2014 of International Paper Company in an aggregate
principal amount of $1 billion issued pursuant to the 1999 Indenture as
supplemented by the 2008 Supplement.    Amount Outstanding: $303,055,000 8.     
7.95% Notes due 2018 of International Paper Company in an aggregate principal
amount of $1.7 billion issued pursuant to the 1999 Indenture as supplemented by
the 2008 Supplement.    Amount Outstanding: $1,505,044,000 9.      8.70% Notes
due 2038 of International Paper Company in an aggregate principal amount of $300
million issued pursuant to the 1999 Indenture as supplemented by the 2008
Supplement.    Amount Outstanding: $264,591,000 10.      Supplemental Indenture
to the 1999 Indenture, dated as of May 11, 2009, between International Paper
Company and The Bank of New York Mellon, as Trustee (the “May 2009 Supplement”).
  



--------------------------------------------------------------------------------

       Debt Instrument   

Amount

Outstanding or

Commitment

Amount

11.      9.375% Notes due 2019 of International Paper Company in an aggregate
principal amount of $1 billion issued pursuant to the 1999 Indenture as
supplemented by the May 2009 Supplement.    Amount Outstanding: $858,918,000 12.
     Supplemental Indenture to the 1999 Indenture, dated as of August 10, 2009,
between International Paper Company and The Bank of New York Mellon, as Trustee
(the “August 2009 Supplement”).    13.      7.5% Notes due 2021 of International
Paper Company in an aggregate principal amount of $1 billion issued pursuant to
the 1999 Indenture as supplemented by the August 2009 Supplement.    Amount
Outstanding: $1,000,000,000 14.      Supplemental Indenture to the 1999
Indenture, dated as of December 7, 2009, between International Paper Company and
The Bank of New York Mellon, as Trustee (the “December 2009 Supplement”).    15.
     7.3% Notes due 2039 of International Paper Company in an aggregate
principal amount of $750 million issued pursuant to the 1999 Indenture as
supplemented by the December 2009 Supplement    Amount Outstanding: $727,208,000
16.      Supplemental Indenture to the 1999 Indenture, dated as of November 16,
2011, between International Paper Company and The Bank of New York Mellon, as
Trustee (the “November 2011 Supplement”).    17.      4.75% Notes due 2022 of
International Paper Company in an aggregate principal amount of $900 million
issued pursuant to the 1999 Indenture as supplemented by the November 2011
Supplement    Amount Outstanding: $900,000,000 18.      6.00% Notes due 2041 of
International Paper Company in an aggregate principal amount of $600 million
issued pursuant to the 1999 Indenture as supplemented by the November 2011
Supplement    Amount Outstanding: $600,000,000 19.      Indenture, between
Temple-Inland Inc. and JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank and Chemical Bank), as Trustee, dated as of September 1, 1986, as
amended by the first supplemental indenture, dated as of April 15, 1988, the
second supplemental indenture, dated as of December 27, 1990, and the third
supplemental indenture, dated as of May 9, 1991 (the “TIN Indenture”).    20.
     6.625% Senior Notes due 2018 of Temple-Inland Inc. in an aggregate
principal amount of $250 million issued pursuant to the TIN Indenture    Amount
Outstanding: $230,114,000



--------------------------------------------------------------------------------

    

Bank Facilities

   1.      Red Bird CP Financing:    Commitment Amount: Up to $1,000,000,000
     (i) Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008 (as amended, most recently by the Fifth Amendment to the Second
Amended and Restated Credit Agreement, dated as of January 11, 2012), among Red
Bird Receivables, LLC, as Borrower, International Paper Company, as Servicer,
the Conduits and Liquidity Banks from time to time a party thereto, JPMorgan
Chase Bank, N.A., as PARCO Agent, BNP Paribas, acting through its New York
Branch, as Starbird Agent, Credit Agricole Corporate and Investment Bank, as
Atlantic Agent, Mizuho Corporate Bank, Ltd, as WCM Agent, Bank of America, N.A.,
and Citicorp North America, Inc., as CAFCO Agent and as Administrative Agent.   
     (ii) Receivables Sale and Contribution Agreement, dated as of March 13,
2008 (as amended, most recently by Amendment No. 3 to the Receivables Sale and
Contribution Agreement, dated as of January 11, 2012), between International
Paper Company and Red Bird Receivables, LLC.    2.      $1.5 billion 5-Year
Credit Facility, dated as of August 26, 2011, among International Paper Company,
the lenders party thereto from time to time, Citibank N.A., as Syndication
Agent, UBS Securities LLC, as Documentation Agent, and JPMorgan Chase Bank N.A.,
as Administrative Agent    Commitment Amount: Up to $1,500,000,000 3.     
Credit Agreement dated as of February 13, 2012, between International Paper
Company, the lenders from time to time party thereto and Sumitomo Mitsui Banking
Corporation, as Administrative Agent and Initial Lender    Amount Outstanding:
$200,000,000 4.      Temple-Inland Account Receivables Securitization Program   
Commitment Amount: Up to $250,000,000      (i) Third Amended and Restated
Receivables Purchase Agreement dated as of November 3, 2009, among Temple-Inland
Funding Corporation, Temple-Inland Resource Company, Liberty Street Funding LLC,
as Conduit, the financial institutions from time to time parties thereto and The
Bank of Nova Scotia, as Managing Agent and Collateral Agent, as amended by
Amendment No. 1 to Third Amended and Restated Receivables Purchase Agreement,
dated as of November 1, 2011 and Amendment No. 2 to Third Amended and Restated
Receivables Purchase Agreement, dated as of February 13, 2012.         (ii)
Contribution Agreement dated as of November 29, 2011, between Temple-Inland
Resource Company and Temple-Inland Funding Corporation, as amended.   



--------------------------------------------------------------------------------

     (iii) Receivables Sale Agreement dated as of November 29, 2001, between
Temple-Inland Forest Products Corporation and Temple-Inland Funding Corporation,
as amended by Amendment No. 1 dated as of October 4, 2002, Amendment No. 2 dated
as of April 10, 2003, Amendment No. 3 dated as of September 10, 2003, Amendment
No. 4 dated as of November 3, 2009 and Amendment No. 5 dated as of June 1, 2010.
        (iv) Receivables Sale Agreement dated as of December 11, 2006, between
Midwest Sheets Company LLC and Temple-Inland Funding Corporation, as amended by
Amendment No. 1 dated as of November 3, 2009 and Amendment No. 2 dated as of
June 1, 2010.         (v) Transfer Agreement dated as of November 29, 2001,
between Temple-Inland Forest Products Corporation and Temple-Inland Funding
Corporation.   

Monetization Debt Securities

  

1.

     Promissory Note, dated as of December 7, 2006, issued to Basswood Forests
LLC in the amount of $4,423,000,000.    Amount Outstanding: $4,423,000,000

2.

     Promissory Note, dated as of December 7, 2006, issued to Hickory Forests
LLC in the amount of $369,350,000.    Amount Outstanding: $369,350,000

3.

     Promissory Note, dated as of December 20, 2006, issued to Birch Forests LLC
in the amount of $273,100,000.    Amount Outstanding: $273,100,000

4.

     Promissory Note, dated as of December 20, 2006, issued to Beech Forests LLC
in the amount of $151,099,000.    Amount Outstanding: $151,099,000

5.

     Credit Agreement, dated as of June 10, 2002 by and between Oak II, LLC and
Rabobank in the amount of $350,000,000.    Amount Outstanding: $158,463,400

6.

     Term Loan Agreement, dated as of December 3, 2007 among TIN Land Financing,
LLC, CAFCO, LLC, CHARTA LLC, CRC Funding, LLC, CIESCO, LLC, Citibank, N.A. and
Citicorp North America, Inc. in the amount of $1,163,700,000    Amount
Outstanding: $1,163,700,000

7.

     Term Loan Agreement, dated as of December 3, 2007 among TIN Timber
Financing, LLC, CAFCO, LLC, CHARTA LLC, CRC Funding, LLC, CIESCO, LLC, Citibank,
N.A. and Citicorp North America, Inc. in the amount of $976,300,000    Amount
Outstanding: $976,300,000

 



--------------------------------------------------------------------------------

SCHEDULE IV

Existing Liens

None



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

     Assignor:                                                                 

2.

     Assignee:                                                                 
        [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

     Borrower:                                             

4.

     Administrative Agent:    UBS AG, Stamford Branch, as the administrative
agent under the Credit Agreement

5.

     Credit Agreement:    The $1,200,000,000 Credit Agreement dated as of
February 13, 2012 between International Paper Company, the Lenders parties
thereto and UBS AG, Stamford Branch, as Administrative Agent

 

1 

Select as applicable.

 



--------------------------------------------------------------------------------

6.

     Assigned Interest:   

 

      Aggregate Amount of
Loans for all Lenders      Amount of Loans
Assigned      Percentage Assigned
of Loans2  

Loans Assigned

   $         $             %

Effective Date (herein, the “Effective Date”):                         , 20    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title: [Consented to and]3 Accepted: UBS AG, STAMFORD BRANCH, as
Administrative Agent By:  

 

  Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

[Consented to:]4

INTERNATIONAL PAPER COMPANY By  

 

  Title:

 

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------

ANNEX 1

$1,200,000,000 CREDIT AGREEMENT DATED AS OF FEBRUARY 13, 2012

BETWEEN INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND

UBS AG, STAMFORD BRANCH, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of each Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by each Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender and (iii) if it is not already a Lender it
shall deliver to the Administrative Agent an Administrative Questionnaire.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment



--------------------------------------------------------------------------------

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

Form of

BORROWING REQUEST

UBS AG, Stamford Branch

    as Administrative Agent for

the Lenders referred to below,

677 Washington Boulevard

Stamford, CT 06901

Email: DL-UBSAgency@ubs.com

Facsimile No. (203) 719-4176

Attention: Banking Products Services

Re: INTERNATIONAL PAPER COMPANY

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated on or about February 13, 2012
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), the lenders from time to time party thereto, UBS
AG, Stamford Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. Capitalized terms used but not defined
herein have the meaning given in Article I of the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)   Principal amount of Borrowing    $         (B)   Date of Borrowing (which
is a Business Day)5    [            ],201     (C)   Type of Borrowing    [ABR]
[LIBOR] (D)   Interest Period and the last day thereof6   

 

5 

If a LIBOR Borrowing is requested, shall be a Business Day that is at least two
Business Days following the date hereof to the extent this Borrowing Request is
delivered to the Administrative Agent not later than 11:00 a.m. New York City
time on the date hereof, otherwise a Business Day that is at least three
Business Days following the date of delivery hereof. If an ABR Borrowing is
requested, shall be not later than 8.00 a.m. New York City time on the date
hereof.

6 

Applicable only to LIBOR Borrowings. Shall be subject to the definition of
“Interest Period” in the Credit Agreement and permitted under Section 2.02(c).



--------------------------------------------------------------------------------

(E)   Funds are requested to be disbursed to the following account:     
[                     ]7   

This Borrowing Request is revocable in accordance with Section 2.03 of the
Credit Agreement.

[Signature Page Follows]

 

 

7 

Shall comply with the requirements of Section 2.05.

 

-2-



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

Form of

INTEREST ELECTION REQUEST

UBS AG, Stamford Branch

    as Administrative Agent

677 Washington Boulevard

Stamford, CT 06901

Email: DL-UBSAgency@ubs.com

Facsimile No. (203) 719-4176

Attention: Banking Products Services

[Date]

Re: INTERNATIONAL PAPER COMPANY

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Credit Agreement dated as of February 13, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among INTERNATIONAL PAPER COMPANY, a New York corporation (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined herein having the meaning given it in Article I thereof) and UBS AG,
Stamford Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

The Borrower hereby requests that on [            ]8 (the “Interest Election
Date”),

1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [            ],

2. and [all] [such portion] presently being maintained as [ABR Loans] [LIBOR
Loans],

3. be [converted into] [continued as],

4. [LIBOR Loans having an Interest Period of [one/two/three/six/nine/twelve]9
months] [ABR Loans].

[Signature Pages Follow]

 

 

8 

Shall either be delivered (a) by 11 a.m. New York City time on a Business Day
that is at least three Business Days following the date hereof for a proposed
conversion to or continuation as a LIBOR Borrowing or (b) by 10 a.m. New York
City time on the date of the proposed conversion to an ABR Borrowing.

9 

Shall comply with the definition of Interest Period and Section 2.02(c). Note
that nine or twelve month or less than one month Interest Periods require
consent of all affected Lenders. Note that if any Interest Election Request
requests a LIBOR Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.



--------------------------------------------------------------------------------

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

Form of

JOINDER AGREEMENT

Reference is made to the Credit Agreement, dated as of February 13, 2012 (the
“Credit Agreement”) among INTERNATIONAL PAPER COMPANY, a New York corporation
(the “Borrower”), the Lenders (such term and each other capitalized term used
but not defined herein having the meaning given to it in Article I of the Credit
Agreement) and UBS AG, Stamford Branch, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to Section 6.05 of the Credit Agreement, each Subsidiary
(other than a Foreign Subsidiary) that guarantees any Indebtedness of the
Borrower for borrowed money in an aggregate amount equal to or in excess of
$100,000,000 is required to become a Guarantor under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement as consideration for the Loans previously made.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 6.05 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
and a party to the Credit Agreement with the same force and effect as if
originally named therein as a Guarantor. The New Guarantor hereby agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder. Each reference to a Guarantor in the Credit Agreement shall be
deemed to include the New Guarantor.

2. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

4. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

5. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 9.01 of the Credit
Agreement.



--------------------------------------------------------------------------------

6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR]

By:

 

 

 

Name:

 

Title:

Address for Notices (if different than as provided under Section 9.01(a) of the
Credit Agreement):

 

UBS AG, STAMFORD BRANCH, as Administrative Agent

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT E

Form of

NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), hereby promises to pay to [            ] (the
“Lender”) on the Maturity Date (as defined in the Credit Agreement referred to
below) in lawful money of the United States and in immediately available funds,
the principal amount of             DOLLARS ($            ), or, if less, the
aggregate unpaid principal amount of all Loans of the Lender outstanding under
the Credit Agreement referred to below, which sum shall be due and payable in
such amounts and on such dates as are set forth in the Credit Agreement. The
Borrower further agrees to pay interest in like money at such office or account
specified in Section 2.17 of the Credit Agreement on the unpaid principal amount
hereof from time to time from the date hereof at the rates, and on the dates,
specified in Section 2.11 of such Credit Agreement.

The holder of this promissory note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Loan of the Lender
outstanding under the Credit Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.06 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.08(f) of the
Credit Agreement dated as of February 13, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, and UBS AG, Stamford Branch, as
administrative agent for the Lenders, is subject to the provisions thereof and
is subject to optional prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

This Note may be Guaranteed as provided in the Credit Agreement. To the extent
this Note becomes Guaranteed, reference is hereby made to the Credit Agreement
for the nature and extent of the Guarantees, the terms and conditions upon which
each Guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY,

as the Borrower

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Officer’s Certificate]

INTERNATIONAL PAPER COMPANY

February 13, 2012

I, [            ], [senior financial officer] of International Paper Company, a
New York corporation (the “Company”), pursuant to Section 5.01(a)(iv) of the
Credit Agreement (the “Agreement”) dated as of February 13, 2012 among the
Company, the Lenders from time to time party thereto and UBS AG, Stamford
Branch, as Administrative Agent (capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Agreement), DO HEREBY CERTIFY,
in such capacity on behalf of the Company, as follows:

(a) (i) since December 31, 2010, no Effects (as defined in the Merger Agreement)
have occurred which have had, individually or in the aggregate, a Borrower
Material Adverse Effect and (ii) to the Company’s knowledge after due inquiry,
since January 1, 2011, no Effects (as defined in the Merger Agreement) have
occurred which have had, individually or in the aggregate, an Acquired Business
Material Adverse Effect; and

(b) the representations and warranties in Sections 3.01, 3.05, 3.07 (but only
with respect to Federal reserve margin regulations), 3.10 and 3.15 (but only
with respect to the Patriot Act) of the Agreement and the representations made
by the Target in the Merger Agreement that are material to the interests of the
Lenders, but only to the extent that the Borrower has the right to terminate its
obligations under the Merger Agreement or to decline to consummate the Merger,
as a result of a breach of such representations in the Merger Agreement, are
(i) in the case of representations and warranties qualified by “materiality,”
“Borrower Material Adverse Effect,” “Acquired Business Material Adverse Effect”
or similar language, true and correct in all respects and (ii) in the case of
all other representations and warranties, true and correct in all material
respects, provided that the certifications in this clause (b) with respect to
the representations made by the Target in the Merger Agreement are only made to
the Company’s knowledge after due inquiry.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the date first set forth above.

 

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SOLVENCY CERTIFICATE

This Certificate is furnished pursuant to Section 5.01(a)(iv) of the Credit
Agreement, (as in effect on the date of this Certificate) (the capitalized terms
defined therein being used herein as therein defined) dated as of February 13,
2012 among Borrower, the Lenders, and UBS AG, Stamford Branch, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as from
time to time in effect, the “Credit Agreement”).

I, the undersigned, [financial officer] of INTERNATIONAL PAPER COMPANY, a New
York corporation (“Borrower”), DO HEREBY CERTIFY on behalf of Borrower that:

1. Immediately following the consummation of the Transactions to occur on the
Closing Date and immediately following the making of the Loans and after giving
effect to the application of the proceeds of the Loans on the date hereof,
(a) the fair value of the properties of the Borrower (on a consolidated basis
with its Subsidiaries) exceeds its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower (on a consolidated basis with its Subsidiaries) is greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower (on a
consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured during the period from the Closing Date
through the date that is 90 days after the Maturity Date; and (d) the Borrower
(on a consolidated basis with its Subsidiaries) does not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 13th day of February.

 

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title: